Citation Nr: 0002046	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-02 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1974 to June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied the veteran's claim for 
service connection for a right eye disorder.  The veteran 
filed a timely appeal to this adverse determination.  The 
veteran's claims file was subsequently transferred to the 
Indianapolis, Indiana RO.


REMAND

In reviewing the veteran's claims file, the Board notes that 
that the veteran contacted the RO by telephone in September 
1998, as documented in a VA Form 119, Report of Contact.  At 
that time, he requested that the RO "obtain all treatment 
records from VAMC Salt Lake City, UT to help in deciding the 
[service connection] claim."  However, a thorough review of 
the veteran's claims file does not reveal any evidence that 
such records have been requested by the RO.  The Board notes 
further, that the record also indicates that the veteran has 
received treatment at the Marion VA Medical Center; the 
nature of that treatment, however, is not readily apparent 
from the record.

In this regard, the Board notes that, if such VA medical 
evidence does exist, the Board must obtain these records 
prior to a final adjudication of the veteran's appeal.  See 
38 U.S.C.A. § 5107 (West 1991 & Supp. 1996); see also Bell v. 
Derwinski, 2 Vet. App. 611, 612-613 (1992) (the VA has 
constructive, if not actual, knowledge of records generated 
by the VA); Murincsak v. Derwinski, 2 Vet. App. 363, 372-373 
(1992) (when the VA has knowledge of relevant records, the 
Board must obtain these records before proceeding with the 
appeal).  Therefore, a REMAND is required in this case to 
allow the RO to request and review these VA records.

In addition, the Board notes that on his VA Form 9 
substantive appeal to the Board, the veteran originally 
requested that he be afforded a hearing before a Member of 
the Board sitting at the Indianapolis RO.  This request was 
subsequently withdrawn pursuant to a statement in support of 
claim received by VA in July 1998.  See 38 C.F.R. §§ 19.75, 
20.703, 20.704 (1999).  However, in this same statement, the 
veteran requested that he be afforded a hearing before an RO 
hearing officer.  It appears that such a hearing has been 
scheduled by the RO on three occasions, with the veteran 
failing to report for the first two hearings.  On the date of 
his third scheduled hearing, January 20, 1999, the veteran, 
through his representative, contacted the RO to request that 
his hearing be postponed in order to allow him time to 
"obtain evidence which he feels to be pertinent to his 
claim."  The RO thus postponed this hearing, in accordance 
with the veteran's request.

In September 1999, the RO wrote to the veteran, noting that 
no additional evidence had been received from him since 
January 20, 1999.  The RO thus requested that the veteran 
return an enclosed statement in support of claim form, 
indicating whether or not he wished to be rescheduled for a 
personal hearing with an RO hearing officer.  This notice 
informed the veteran that if a reply was not received within 
60 days from the date of the letter, the RO would assume that 
he did not want to be rescheduled for a personal hearing, and 
would forward his appeal to the Board for appellate review.  
A review of the veteran's claims file does not reveal that 
any response to the RO's letter has been received from the 
veteran to date.

However, the Board notes that although the veteran did not 
respond to the RO's request, there is still no affirmative 
evidence that he wishes to withdraw his hearing request.  On 
the contrary, the last statement from the veteran regarding 
his wishes in this matter i.e., the January 1999 memorandum, 
indicated that he wanted his hearing to be postponed, clearly 
indicating that he wanted a hearing at a future date.  In 
light of the foregoing, and the fact that the veteran has not 
waived his procedural rights, further development is 
warranted.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993), citing 38 U.S.C.A. § 7104(a) (West 1991) ("claimant 
has right to hearing before [issuance] of BVA decision'); 
38 C.F.R. §§ 3.103(a), (c)(1), 19.9, 19.25 (1999).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the VA Medical 
Centers in Salt Lake City, Utah and in 
Marion, Indiana, and request copies of 
any medical records regarding treatment 
provided to the veteran for a right eye 
disorder.  Any such records obtained by 
the RO should be associated with the 
claims file.  If the search for such 
records is unsuccessful, documentation to 
that effect from each facility should be 
placed in the claims file.

2.  The RO should then schedule the 
veteran for a hearing before an RO 
hearing officer, and inform the veteran 
accordingly.  If the veteran indicates 
that he does not want a hearing, or if he 
fails to report for the scheduled 
hearing, documentation to that effect 
should be associated with the claims 
file.

3.  Following the completion of the 
actions specified above, the RO should 
then readjudicate the issue of the 
veteran's entitlement to service 
connection for a right eye disorder, with 
due consideration given to any new 
evidence obtained pursuant to paragraphs 
1 and 2 above.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



